Citation Nr: 1455972	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  14-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to the payment of non-service-connected pension benefits prior to November 1, 2012.

2.  Entitlement to the payment of non-service-connected pension benefits since November 1, 2012.

3.  Entitlement to non-service-connected special monthly pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to December 1945. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was married until October 2012 when his spouse died; he has not remarried.

2.  The weight of evidence shows that the Veteran's countable income, minus unreimbursed medical expenses for his spouse's nursing home care, for the period from March 19, 2012, to October 31, 2012, did not exceed the applicable maximum annual pension rate in 2012.

3.  The weight of evidence reveals that the corpus of estate of the Veteran and his spouse were not such that under all circumstances, including consideration of the annual income of the claimant and his spouse, it was reasonable that part of the corpus of such estates be consumed for the appellant's maintenance for the period from March 19, 2012, to October 31, 2012.

4.  The weight of evidence shows that the Veteran's countable income, minus unreimbursed medical expenses, for the period since November 1, 2012, exceeded the applicable maximum annual pension rates in 2012, 2013, and 2014 for non-service-connected pension benefits for a veteran with no dependents.

5.  The weight of evidence reflects that the Veteran is not permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.

6.  The Veteran does not have a single disability currently ratable at 100 percent disabling.

7.  The weight of evidence reveals that the Veteran is not substantially confined to his dwelling or its immediate premises due to his medical disabilities.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for payment of non-service-connected pension benefits for the period from March 19, 2012, to October 31, 2012, have been established.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271-75 (2014).

2.  The basic eligibility requirements for payment of non-service-connected pension benefits for the period since October 31, 2012, have not been established.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271-75.

3.  The basic eligibility requirements for special monthly pension benefits for the period since March 19, 2012, have not been established.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.351-52 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2013 of the information and evidence needed to substantiate and complete a claim of entitlement to non-service-connected pension benefits, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran's March 2012 claim and a December 2014 informal hearing presentation by the representative reflect that the Veteran is aware of the information and evidence needed to substantiate and complete a claim of entitlement to non-service-connected special pension benefits, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The Veteran submitted income and medical expense information in his March 2012 claim.  In the August 2013 correspondence, the RO informed the claimant may submit additional forms to reapply for pension benefits if he has a decrease in income or an increase in unreimbursed medical expenses.  Specifically, the RO provided the Veteran with a VA Form 21-8416 (medical expense report), a VA Form 21-0516-1 (improved pension eligibility verification report (veteran with no children), and a VA 21-0510 (eligibility verification report instructions).  The RO asked the appellant to complete the medical expense report because he may be entitled to pension from the date of this claim if his unreimbursed medical expenses reduced his income below the allowable limit.  The claimant did not submit any of these forms.  VA's duty to assist an appellant is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the Veteran wants help, he cannot now passively wait when he has the ability - in this case the ability to provide information about his medical expenses - that is essential in rendering decision based on his income.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

VA did not obtain a VA examination addressing whether the Veteran is in need of aid and attendance of another or is permanently housebound.  The Board finds that a medical opinion addressing this theory of entitlement is not necessary to decide the merits of this claim.  Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) . 

The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006); however, here the evidence of record is sufficient to decide the claim.  Specifically, in March 2012, the Veteran's treating doctor prepared a VA Form 21-2680, examination for housebound status or permanent need for regular aid and attendance.  That examination reflects that the examiner recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability.  See 38 U.S.C.A. § 1521.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting a veteran's annual family countable income from the maximum annual pension rate applicable to a veteran's circumstances.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2011, the maximum annual pension rate for an otherwise eligible veteran with one dependent and no special monthly pension was $16,051, and the maximum annual pension rate for an otherwise eligible veteran with no dependents and no special monthly pension was $12,256.  Effective December 1, 2012, the maximum annual pension rate for an otherwise eligible veteran with no dependents and no special monthly pension was $12,465.  Effective December 1, 2013, the maximum annual pension rate for an otherwise eligible veteran with no dependents and no special monthly pension was $12,652.   See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In determining a veteran's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under title II of the Social Security Act for both a veteran and his or her spouse are not excluded from countable income.  38 C.F.R. § 3.272.  

For veterans' pensions, medical expenses for a veteran or a veteran's spouse that have been paid and that were or will be in excess of five percent of the applicable maximum annual rate or rates for a veteran, excluding increased pension because of need for aid and attendance or being housebound, may be excluded from a veteran's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1).

Whenever there is a change in the maximum annual pension rate, or in a veteran's income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  

Notwithstanding the attributable income of a veteran, pension payable to a veteran shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of surviving spouse's estate be consumed for the surviving spouse's maintenance.  See 38 C.F.R. § 3.274(c).  The terms corpus of estate and net worth mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except for the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

Special monthly pension is payable to individuals who are permanently bedridden or are so helpless as a result of disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The regulations also provide special monthly pension on the basis of being housebound where a veteran has, in addition to a single, permanent disability rated 100 percent disabling, has one of the following: (1) additional disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i).

Analysis
      
The Veteran served during the World War II.  His application for VA pension benefits was received on March 19, 2012, and he is potentially eligible for pension benefits effective from that date.  His spouse died in October 2012.

I.  Basic eligibility for non-service-connected pension benefits

The Board must make its decision on a year-by-year basis pursuant to the statute with consideration of the fact that the Veteran's spouse died in October 2012.




      (a)  March 19, 2012 to October 31, 2012

The Board must first determine whether the appellant's expected annual income exceeded the applicable maximum allowable pension rate for a Veteran with a dependent and no eligibility for special monthly pension - $16,051 - for the period from March 19, 2012 to date of the Veteran's spouse's death in October 2012.  

During that period, the Veteran's his monthly income was $3,093 ($1,609 in Social Security benefits for him and his spouse, and $1,484 in other income, as reported in his claim) and his expected annual income was $37,116.  In his claim, the Veteran reported that he paid $3,987 a month for his spouse's nursing home expenses.  This monthly expense is an unreimbursed medical expense paid by the Veteran for his spouse's medical care.  Therefore, the annual unreimbursed medical expenses above five percent of $16,051 is $47,402 ((12 times $3,987) minus $802).  Once the expected unreimbursed medical expenses - $47,402 - is subtracted from the expected annual income - $37,116 - the Veteran has negative income and thus is below the applicable maximum allowable pension rate for a Veteran with a dependent and no eligibility for special monthly pension - $16,051 - for the period from March 19, 2012 to date of the Veteran's spouse's death in October 2012.  In short, the weight of evidence shows that the Veteran's countable income, minus unreimbursed medical expenses for his spouse's nursing home care, for the period from March 19, 2012, to October 31, 2012, did not exceed the applicable maximum annual pension rate in 2012.

In his claim, the Veteran reported that he and his spouse both had $26,500 in assets.  The weight of evidence reveals that the corpus of estate of the Veteran and his spouse were not such that under all circumstances, including consideration of the annual income of the claimant and his spouse, it was reasonable that part of the corpus of such estates be consumed for the appellant's maintenance for the period from March 19, 2012, to October 31, 2012.  In other words, the appellant's net worth does not change the outcome of this decision.  

Therefore, the basic eligibility requirements for non-service-connected pension benefits for the period from March 19, 2012, to October 31, 2012, have been established.  The appeal is granted to this extent.

      (b)  November 2012

The Board must now determine whether the appellant's expected annual income exceeded the applicable maximum allowable pension rate for a Veteran without a dependent and no eligibility for special monthly pension - $12,256 - for November 2012.

During that period, the Veteran's his monthly income was $2,487 ($1,003 in Social Security benefits for him, and $1,484 in other income, as reported in his claim) and his expected annual income was $29,844.  In his claim, he did not report any reimbursed medical expenses for himself.  A September 2013 notice of disagreement reflects that the Veteran pays $2,460 a month for rent at the nursing home where he and his spouse have resided.  There is no evidence that the $2,460 monthly payment to the nursing home where he resides because his spouse had to live there is for medical expenses.  In March 2012, the Veteran's treating doctor prepared a VA Form 21-2680, examination for housebound status or permanent need for regular aid and attendance, in which the doctor stated that the Veteran does not require nursing home care.  Thus, the $2,460 monthly payment cannot be used to reduce his countable income.  His expected annual countable income is $29,844, which is well in excess of $12,256.  Thus, basic eligibility requirements for non-service-connected pension benefits for November 2012 have been established.

      (c) December 2012 to November 2013

The Board must next determine whether the appellant's annual income exceeded the applicable maximum allowable pension rate for a Veteran without a dependent and no eligibility for special monthly pension - $12,465- for the period from December 2012 to November 2013.

During that period, the Veteran's monthly income was $2,580 ($1,020 in Social Security benefits for him, and $1,560 in other income, as reported in his September 2013 notice of disagreement) and his annual income was $30,960.  In his claim, he did not report any reimbursed medical expenses for himself.  As noted above, there is no evidence that the $2,460 monthly payment to the nursing home where he currently resides and his late spouse resided is for medical expenses.  Hence, the $2,460 monthly payment cannot be used to reduce his countable income.  His annual countable income is $30,960, which is well in excess of $12,465.  Thus, basic eligibility requirements for non-service-connected pension benefits for December 2012 to November 2013 have been established.

      (d) December 2013 to November 2014

The Board must now determine whether the appellant's annual income exceeded the applicable maximum allowable pension rate for a Veteran without a dependent and no eligibility for special monthly pension - $12,652 - for the period from December 2013 to November 2014.

During that period, the Veteran's annual income as reported in his June 2014 VA Form 9 is $31,200.  In his claim, he did not report any reimbursed medical expenses for himself.  Again, there is no evidence that the $2,460 monthly payment to the nursing home where he resides and where his spouse resided is for medical expenses.  Therefore, the $2,460 monthly payment cannot be used to reduce his countable income.  His annual countable income is $31,200, which is well in excess of $12,652.  Thus, basic eligibility requirements for non-service-connected pension benefits for December 2013 to November 2014 have been established.

      (e) December 2014 to the present

Finally, the Board must determine whether the appellant's annual expected income exceeds the applicable maximum allowable pension rate for a Veteran without a dependent and no eligibility for special monthly pension - $12,652 - for the 12-month period starting in December 2014.

During that period, the Veteran's annual income as reported in his June 2014 VA Form 9 is expected to be $31,200.  In his claim, he did not report any reimbursed medical expenses for himself.  Again, there is no evidence that the $2,460 monthly payment to the nursing home where he resides and where his spouse resided is for medical expenses.  Accordingly, the $2,460 monthly payment cannot be used to reduce his countable income.  His annual countable income is $31,200, which is well in excess of $12,652.  Thus, basic eligibility requirements for non-service-connected pension benefits since December 2014 have been established.

II.  Special monthly pension

Turning first to the need for aid and attendance of another or being bedridden, the Board notes that the Veteran has not claimed that he needs the aid and attendance of another or that he is bedridden.  Likewise, in a December 2014, the Veteran representative acknowledged that "there has been no evidence submitted that by the Veteran that will show that is diagnosed with any non-service-connected conditions which would impede his ability to perform his activities of daily living and/oir render him substantially confined to his dwelling."  

In March 2012, the Veteran's treating doctor prepared a VA Form 21-2680, examination for housebound status or permanent need for regular aid and attendance.  In that form, the doctor noted that the claimant is not confined to his bed and that he is able to feed himself, prepare his own meals, and has the ability to manage his own financial affairs.  The doctor indicated that the Veteran does not need assistance in bathing or tending to other hygiene needs, that he is not legally blind, and that he does not require nursing home care or medication management.  The doctor stated the appellant does not have any restrictions of the upper extremities, to include no restrictions as to ability to feed himself, button clothing, shave, and attend to the needs of nature.  The doctor reported that there are no restrictions in the lower extremities, spine, trunk, or neck.  The doctor noted that there is no incontinence and that there are no effects of aging, such as dizziness, loss of memory, or poor balance, that would affect his ability to perform self-care, to ambulate, or travel beyond the premises of the home.  The doctor indicated that the claimant is able to perform the activities of daily living.  

In short, the weight of evidence reflects that the appellant is not permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.

As for being housebound, the Veteran does not have a single disability currently ratable at 100 percent disabling.  Moreover, in the VA Form 21-2680, examination for housebound status or permanent need for regular aid and attendance, the appellant's treating doctor reported that he was able to leave his immediate premises once a week and that he was only confined to his home or housebound because of the need to take care of his spouse who was totally disabled and dependent.  In other words, the medical evidence does not show that the claimant is permanently housebound because of his medical disabilities.  The weight of evidence reveals that the Veteran is not substantially confined to his dwelling or its immediate premises due to his medical disabilities.

The Board concludes that the preponderance of the evidence is against granting special monthly pension benefits.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment of nonservice-connected pension benefits prior to November 1, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to payment for nonservice-connected pension benefits since November 1, 2012, is denied.

Entitlement to non-service-connected special monthly pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


